POLEN, J.,
concurring specially.
I agree with the majority’s decision, inter alia, because our prior holding in M.B. v. State, 693 So.2d 1066 (Fla. 4th DCA 1997), compels this result. If we were writing on a clean slate, however, I would follow the fifth district’s holding in G.R.A. v. State, 688 So.2d 1027 (Fla. 5th DCA 1997), which would preclude a longer period of supervision for a juvenile whose adjudication is withheld, than for one who is adjudicated. I therefore agree with our certification of conflict with G.R.A.